Citation Nr: 1514061	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure. 

3.  Entitlement to service connection for arthritis, to include degenerative arthritis of the knees.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2013 and February 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This case was remanded by the Board in July 2010, March 2012, and October 2013 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has heart disability at this time.

2.  The Veteran's hypertension, arthritis, and respiratory disability were not manifest during service or for many years thereafter, and are unrelated to service.
CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service, and may not be presumed related to service or herbicide exposure.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Hypertension, arthritis, and a respiratory disability were not incurred in or aggravated by service, and hypertension and arthritis may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a) 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii) . 

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a hypertension, arthritis, and heart and respiratory disabilities that are related to his service.  

The Veteran's service treatment records are void of findings, complaints, or diagnoses of hypertension or arthritis.  However, these records include complaints of chest pain and difficulty breathing.  A May 1962 induction report of medical history indicates a history of whooping cough.  However, the accompanying report of medical examination indicates a normal clinical examination of the heart, lungs and chest.  A July 1962 clinical report indicates a complaint of chest pain, but heart sounds were normal with no cardiomegaly and no impression was made.  An August 1962 clinical note indicates a complaint of asthma attack, shortness of breath.  However, on examination there was no evidence of asthma.  A September 1962 report of examination indicates the Veteran's report that he complained of several episodes described as "asthma."  However, the clinician indicated that they were not "typical attacks" and there was no documentation of bronchial asthma.  The impression was "probably early episodes of acute bronchitis."  Asthma was not diagnosed.  The April 1964 separation examination noted a normal lungs, chest, and heart evaluations, providing evidence against these claims.

Post-service, VA treatment records include reports dated in November 1974 and December 1974 which reflect diagnoses of hypertension for which he was prescribed hypertensive medication.  A March 1975 report indicates a childhood history of asthma and chest pain since the 1960s.  Chest pain and elevated blood pressure were diagnosed   An April 1975 report indicates a finding of elevated blood pressure.  A May 1975 report indicated diagnoses of essential hypertension, chest pain (etiology unknown), and asthma.  


Private treatment records include a June 1975 report which indicates a diagnosis of hypertensive heart disease.  A clinical evaluation of the heart was negative for disease or disability, providing evidence against this claim.

VA treatment records include a July 1975 report indicates a diagnosis of asthma and an assessment of asthmatic bronchitis.
 
On August 1975 VA examination, the examiner diagnosed hypertension and asthma/bronchitis mild to medium.  The examiner also noted the Veteran's complaints of severe chest pain, asthma attacks, high blood pressure, and shortness of breath.

Private treatment records include an August 1978 hospital report which reflects a complaint of chest pain dating back many years.  The discharge diagnosis was chest pain, non cardiac in origin.  Records dated from February 2003 to March 2003 indicate an assessment of hypertension and arthritis.  An examination of the lungs revealed a normal respiratory rate with expansion free and equal.  The Veteran's heart was also examined, but no disability or disease was diagnosed, providing more evidence against this claim.

In a February 2008 statement, the Veteran stated that he was unsure of the etiology of his arthritis, but that his asthma was related to service.

VA treatment records include a March 2005 report which indicates a diagnosis of hypertension.

On November 2005 VA diabetes mellitus examination, the examiner diagnosed hypertensive cardiovascular disease and a documented history of hypertension with treatment since about 1975.  With regard to the heart, an echocardiogram showed some left ventricular concentric hypertrophy, but left ventricular function was normal.  There was no history of stroke or myocardial infarction.

VA treatment records include an October 2005 report which indicates assessment of osteoarthritis and diagnosis of and treatment for degenerative joint disease, bilateral knees.  In February 2006, osteoarthrosis involving the knee and arthritis was diagnosed.

In a July 2007 statement, the Veteran stated that he was first diagnosed with arthritis at a VA Medical Center in 1973.

Pursuant to the Board's July 2010 remand, in August 2010 the Veteran underwent a VA examination to address his claim for service connection of arthritis.  The examination report notes that no claims file was available for review at the time of the examination.  The reported that while on active duty he fell and injured his right knee with pain lasting for a week or two and treatment with oral medication.  He related that he noticed recurrence of pain in 1966 and intermittent pain until 1990 before it became constant.  With respect to the right knee, the Veteran reported that he first noticed pain therein in 1988 and had no injury that he could relate to that knee pain.  X-rays showed degenerative changes in both knee joints and the examiner assessed degenerative joint disease of each knee.  With respect to the right knee, Dr. Henry found it less likely than not to be attributable to service.  For the left knee, the examiner related that this was as likely as not to be related to the injury of the [left] knee in service.

In September 2010, the Veteran was re-examined by Dr. Henry with regard to his heart disease, hypertension, and respiratory disability claims.

With respect to hypertension, the examiner indicated a history of hypertension since 1975 as documented in the VA treatment records.  The examiner diagnosed hypertension which the examiner opined was more likely as not related to service based on STRs which were positive for treatment of hypertension.

With respect to a respiratory disability, the examiner noted that the Veteran reported that he had had asthma since childhood and was then using an inhaler.  Examination resulted in an impression of "no current asthma found or found in the military" and "[a]sthma as a child."  

Pulmonary function tests were ordered, but the Veteran did not report for these tests.

With respect to heart disease, the Veteran reported that he had a cardiac catheterization in 1970 by a private doctor, with no stents placed.  He also reported a history of an old myocardial infarction apparently disclosed by EKG in 2005.  However, he had not been diagnosed with or treated for a cardiac infarction.  

Also noted was a history of congestive heart failure since 2005 for which the Veteran was taking medication.  The examiner noted that an August 1978 cardiac catheterization was normal.  

The examiner stated: "no heart [disease] found in the military" and "less likely as not related to military."

The record includes an October 2010 VA opinion from Dr. Stuart based on a review of the claims file.  He noted that the STRs note a singular fall with a contusion to the left knee in March 1964 with a minor abrasion and contusion, treated with ointment and dressings.  The examiner noted that there were no follow-up visits and that at discharge there were no complaints of joint problems, and that there were no notations regarding the right knee.  The assessment was severe degenerative joint disease (DJD) of each knee.  With respect to the right knee, the examiner opined that without reference in the STRs he could not resolve the issue without resort to speculation.  With respect to the left knee, he opined that the Veteran's DJD is less likely as not caused by the in-service injury. 

On October 2010 VA examination, the Veteran was examined by Dr. Horne.

With regard to heart disorders and hypertension, the Veteran presented with a history of atypical chest pain and hypertension for many years.  He had a history of cardiac catheterization with a brief admission to an outside hospital in 1978, but the cardiac catheterization showed no abnormalities and a June 2005 echocardiogram indicated mild concentric left ventricular hypertrophy without evidence of prior infarction by wall motion abnormalities.  A chest x-ray showed normal size heart with some calcifications in the coronary arteries, suggestive of coronary artery disease.  Exertional chest pain was noted with minimal exertion.  However, the examiner indicated that the Veteran had no diagnosis of coronary artery disease, according to the records, providing more evidence against this claim.

With regard to coronary artery disease, the examiner opined that there was no diagnosis of coronary artery disease, according to the records and examination.

With regard to a respiratory disability, the Veteran reported a history of asthma prior to service.  The examiner noted that there were no visits over the past three years with complaints of asthma.  However, the diagnosis is dated from prior to the Veteran's service.  In the STRs, he was treated for suspected asthma at one point, but was said not to have it even though he reported having had asthma as a child.  Thus, it is more likely than not that the Veteran had asthma which predated his service.  He failed to report for pulmonary function tests in October 2010.  It was also noted that there was no complaint of asthma on separation examination.  The examiner diagnosed bronchial asthma, episodic, mild and opined that based on his history, his asthma is not related to service nor was it significantly aggravated by his service.  

With regard to hypertension, the examiner noted a history of hypertension since 1975, according to the records.  The STRs showed no diagnosis of or treatment for hypertension.  The examiner diagnosed benign essential hypertension which he opined is unlikely related to his service, as there was no diagnosis or treatment for the same during his military time or shortly thereafter.

As noted above, the history of this case is complex.  To address this issue, in September 2011 the Veteran was once again afforded a VA examination, in part, to determine whether he had coronary artery disease.  He was examined by physician's assistant M. James.  The examination report notes that two recent VA examinations had resulted in the opinion that the Veteran had not been found to have coronary artery disease.  The examiner assessed "[n]o evidence or history of coronary artery disease."  An examination of the heart indicated regular rate and rhythm with no murmurs, S3 or S4.  Extensive lab testing was performed.  The impression was uncomplicated essential hypertension and no evidence or history of coronary artery disease. 

In an October 2011, Dr. Leventhal apparently reviewed the August 2010 VA examination, but offered no changes to the diagnosis or opinion.

In March 2012, the Board remanded the Veteran's claims for additional VA examinations and opinions.

With regard to asthma, the Board found the October 2010 opinion regarding the Veteran's asthma was inadequate as it did not indicate whether the Veteran's asthma "clearly and unmistakably pre-dated service" or whether any pre-existing asthma underwent an increase in disability not due to the natural progression of the disease during service.

With respect to hypertension and heart disease, the Board also found that the examination reports were inadequate.  The favorable September 2010 VA opinion was found to be inadequate because it was based in part on the examiner's observation of treatment for hypertension in service; however, the STRs disclose no such treatment.

With regard to a heart disability, the VA examinations excluded coronary artery disease as a diagnosis.  Yet, a review of the record discloses that the Veteran was prescribed metoprolol tartrate for congestive heart failure.  Thus, the examination reports were found to be inadequate as they did not address the question of why the Veteran was prescribed such medication, despite the apparent exclusion of heart disease. 

With regard to arthritis, the Board found that the August 2010 VA examination was inadequate with respect to DJD of the knees, because the examiner did not have the benefit of reviewing the claims file.  

Pursuant to the Board's March 2012 remand, additional VA examinations were scheduled in an effort to determine whether the Veteran had a currently diagnosed heart disability and to obtain opinions concerning the etiology of his respiratory disability, arthritis, and hypertension.  However, the Veteran failed to appear for the April 2012 VA examinations.  

Because there was no evidence in the claims file that showed that the Veteran received written notification of those examinations, the claims were remanded again in October 2013.

Even though the Veteran was informed of his responsibility to report for the examinations and to cooperate in the development of the case and that failure to do so would without good cause may include the denial of the claim, the Veteran failed to appear for the April, May, November or December 2013 VA examinations and has not provided any good cause for his absence.  The Board finds to reason to believe if an additional remand were undertaken that the Veteran would appear for the examination.    

In any event, because the Veteran did not appear for the scheduled 2013 VA examinations, the Board finds that no additional assistance is required and the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  A claimant has a duty to report for VA examination and must accept the legal consequences for failing to report for good cause.  See Turk v. Peake, 21 Vet. App. 565, 567 (2008).  Therefore, the Board will decide this claim on the merits.

The Board finds that the claims must be denied.

With regard to the Veteran's claimed hypertension and arthritis, while he contends that these disabilities are related to his service it does not appear that he contends that he has continued symptomatology since service.  Specifically, in his March 2005 claim did not indicate a date of onset for hypertension.  In a February statement and in his October 2008 substantive appeal, he indicated that he was unsure of the etiology of his arthritis.

In this respect, it is important for the Veteran to understand that it is some of his own prior statements that provide highly probative evidence against these claims.

Notably, records do not reflect problems relating to his hypertension until November 1974 and arthritis until February 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of hypertension for over 10 years after service and arthritis for over 38 years after service.  These long periods without problems (while, importantly, other problems are indicated) weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has hypertension or arthritis, including degenerative joint disease of the knees, that is related to his service.

The Board acknowledges that the September 2010 VA examiner related the Veteran's hypertension to his service based on in-service treatment of the same.  However, as an in-service diagnosis and treatment of hypertension is not factually accurate, the VA examiner's opinion was based on an inaccurate factual premise, and therefore carries no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, as it has no probative value); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (stating that it is the Board's responsibility to assess the credibility and weight to be given the evidence, and the Board is not required to accept a VA examiner's opinion).

The Board also acknowledges that the August 2010 VA examiner related the Veteran's left knee arthritis to his service.  However, this opinion was based solely on a history provided by the Veteran.  Upon review of the claims file in October 2010, the VA examiner found that the claimed left knee disability was not related to a singular in-service fall which resulted in a left knee contusion.  In this regard, the Board finds that the October 2010 opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's claimed respiratory disability, the Veteran contends that he has asthma that was aggravated during service.  STRs indicate a history of asthma and complaints of shortness of breath, but asthma was not diagnosed.  Rather, in September 1962 "probably early episodes of acute bronchitis" was diagnosed.  The separation examination indicated a normal clinical evaluation of the lungs.  The earliest post-service medical evidence of a respiratory disorder is dated in May 1975, which is about 11 years after service.  

Finally, there is no competent medical evidence to that the Veteran has a respiratory disability that is related to his service.

In this regard, with respect to the Veteran's contention that his childhood asthma was aggravated by service, the Veteran was evaluated as clinically normal upon entrance into active service.  Accordingly, the Veteran will be presumed to be in sound condition, despite his allegations that he had childhood asthma.  Moreover, while the October 2010 VA examiner opined that his asthma more likely than not predated his service he further opined that his asthma is not related to service nor was it significantly aggravated by his service.  

The Board points out that this claim was most recently remanded in October 2013 for the purpose of obtaining an opinion as to whether the Veteran had a pre-existing respiratory disability that was aggravated during service, but the Veteran failed to appear for the examination.

However, even if the Board used the higher standard of clear and unmistakable evidence that some form of a pre-existing respiratory disability was somehow aggravated by service, it is important for the Veteran to understand that the best evidence in this case, the most probative, would support such a finding that no problem, whatever the problem may be, clearly and unmistakably began in service or was aggravated by service.  The service and post-service records following service provide particularly negative evidence against this claim.  

With regard to the Veteran's claimed heart disability, there is no medical evidence of a heart disability either during or since the Veteran's service.  In fact, despite a finding that the Veteran was prescribed medication for congestive heart failure, none of the VA examiners diagnosed a heart disability.  As previously noted, the Board recently remanded the claim for a VA examination to determine once and for all whether the Veteran had a currently diagnosed heart disability, but he failed to appear for the examination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board has considered the Veteran's complaints of chest pain, including as they relate to his heart disability, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a heart disability.

However, even if the Board assumes that the Veteran does have a currently diagnosed heart disability, there is no evidence of an in-service heart disability or an opinion relating any current heart symptoms to the Veteran's service, to include herbicide exposure. 

Again, for reasons cited above, the service and post-service evidence provide particularly negative evidence against these claims.

The Board has taken the contention that the Veteran has a currently diagnosed heart disability and that his claimed heart disability, hypertension, arthritis and respiratory disabilities were caused by his service (this was the basis of multiple Board remands in order to address these medical questions).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current heart disability and the etiology of hypertension, arthritis, and a respiratory disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in March 2013 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those pertained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in June 2013 and February 2014, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claims certified immediately to the Board.

Next, relevant VA examinations and opinions were obtained in August, 1975, November 2005, August 2010, September 2010, and October 2010.  On review of these VA examinations and opinions, the Board determined that additional examinations and opinions would be helpful and most recently remanded the Veteran's case in October 2013.  However, he failed to report to the scheduled examinations.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood, 1 Vet. App. 190, 193; see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the Veteran's failure to appear for the scheduled examinations in April, May, November or December 2013, the Board had no choice other but to decide the claims based on the evidence currently of record.  No further development is therefore warranted.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for hypertension is denied.

Service connection for heart disease, to include as due to herbicide exposure, is denied. 

Service connection for a respiratory disability is denied.

Service connection for arthritis, to include degenerative arthritis of the knees, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


